

EXHIBIT 10.19
VOLCANO CORPORATION
DIRECTOR COMPENSATION POLICY
ADOPTED: June 6, 2007
LAST REVISED EFFECTIVE: November 13, 2013
This Director Compensation Policy (this “Policy”) shall operate automatically,
without the need for additional action by the board of directors (the “Board”)
of Volcano Corporation (the “Company”). However, as noted in this Policy, the
Board may, in its sole discretion, choose to take actions to amend the terms of
the default compensation provisions.
A. Directors. All non-employee members of the Board shall receive the following
compensation pursuant to this Policy:
 
 
1)    Annual cash compensation in an amount equal to $50,000, accruing monthly
and payable on a quarterly basis at the end of each calendar quarter of service,
as an annual retainer for Board service.

 
 
2)    In addition to the cash compensation set forth in Section A(1) immediately
above, the Chairman of the Board shall receive an annual payment in an amount
equal to $50,000, payable on a quarterly basis at the end of each calendar
quarter of service, as a retainer for his or her service as the Chairman of the
Board; provided, however, that the Board may, in its sole discretion, adjust the
amount based on the services to be performed, or contributions to be provided,
by the Chairman of the Board to the Company; and provided further that such
annual payment for service as the Chairman of the Board shall be reduced by any
amounts received during such year pursuant to Sections B(2), C(2) and D(2)
below, for service as Chairman of the Audit Committee, Compensation Committee
and Corporate Governance Committee, respectively.

 
 
3)    Reasonable out-of-pocket travel expenses, to cover in-person attendance at
and participation in Board meetings.

 
 
4)    For each non-employee director who did not previously serve as an
employee-director, subject to the terms and conditions of the Company’s Amended
& Restated 2005 Equity Compensation Plan (such plan, or any successor plan
thereto, the “Stock Plan”), on the date that such non-employee director is first
elected or appointed to the Board, the director will receive, without further
action by the Board:

 
 
(a)    A stock option to purchase shares of the Company’s Common Stock (the
“Common Stock”) (an “Initial Option Grant”) covering the number of shares of
Common Stock (rounded down to the nearest whole share) having a Black-Scholes
value, determined as of the grant date, equal to $87,500. The Initial Option
Grant will vest as to 1/36th of the shares subject to the Initial Option Grant
each month, commencing one month after the date of election or appointment.

 
(b)
A restricted stock unit (the “Initial RSU Grant”) covering the number of shares
of Common Stock (rounded down to the nearest whole share) having a Fair Market
Value, determined as of the grant date pursuant to the applicable stock plan,
equal to $87,500 (that is, $87,500 divided by the Fair Market Value of a share
of Common Stock on the date of grant). The Initial RSU Grant will vest as to 1/3
rd of the shares subject to the Initial RSU Grant on each anniversary of the
date of election or appointment.



(c)    If the director is first appointed or elected effective on a date other
than at the annual meeting of stockholders, an additional stock option to
purchase Common Stock (a “Prorated Annual Option”) covering the number of shares
of Common Stock (rounded down to the nearest whole share) having a Black-Scholes
value, determined as of the grant date, equal to the product of (i) $62,500 and
(ii) a

1.
 
 

--------------------------------------------------------------------------------



fraction, the numerator of which is (1) twelve less (2) the number of whole
months that have elapsed from the date of the last annual meeting of
stockholders until the date of such election or appointment (such numerator, the
“Vesting Period”), and the denominator of which is twelve (such fraction, the
“Applicable Fraction”). The shares subject to the Prorated Annual Option will
vest on an equal monthly basis over the Vesting Period, commencing one month
after the date of election or appointment, as to such number of shares as shall
equal the product obtained by multiplying the number of shares subject to the
Prorated Annual Option by a fraction, the numerator of which is one and the
denominator of which equals the Vesting Period. For example, if the last annual
meeting of stockholders was held on June 1, 2011 and a director is elected or
appointed to the Board for the first time on August 15, 2011, the Applicable
Fraction would be 10/12, and the Prorated Annual Option would vest as to 1/10 th
of the shares subject to the Prorated Annual Option per month over 10 months.


 
(d)    If the director is first appointed or elected effective on a date other
than at the annual meeting of stockholders, an additional restricted stock unit
to purchase Common Stock (a “Prorated Annual RSU”) covering the number of shares
of Common Stock (rounded down to the nearest whole share) having a Fair Market
Value, determined as of the grant date pursuant to the applicable stock plan,
equal to the product of (i) $62,500 and (ii) the Applicable Fraction. The shares
subject to the Prorated Annual RSU will vest in full on the earlier of the date
of the next annual meeting of the stockholders and the date of the first
anniversary of the last annual meeting of stockholders.

 
 
(e)    For the avoidance of doubt, in the event that the number of whole months
that have elapsed from the date of the last annual meeting of stockholders until
the date an eligible director is elected or appointed to the Board for the first
time shall exceed eleven, no Prorated Annual Option or Prorated Annual RSU shall
be granted to such director.

 
 
(f)    Vesting of an Initial Option Grant, an Initial RSU Grant, a Prorated
Annual Option and a Prorated Annual RSU will cease if the non-employee director
resigns from the Board or otherwise ceases to serve as a non-employee director,
unless the Board determines that the circumstances warrant continuation of
vesting.



 
5)    Subject to the terms and conditions of the Stock Plan, and without further
action by the Board, on the date of each annual meeting of stockholders, each
non-employee director who is then serving as a director of the Company or who is
appointed or elected to the Board on the date of such annual meeting of
stockholders will receive:



 
(a)    A stock option to purchase shares of the Company’s Common Stock (an
“Annual Option Grant”) covering the number of shares of Common Stock (rounded
down to the nearest whole share) having a Black-Scholes value, determined as of
the grant date, equal to $62,500 for all non-employee directors other than the
Chairman of the Board and $87,500 for the Chairman of the Board. The Annual
Option Grant will vest as to 1/12th of the shares subject to the Annual Option
Grant each month, commencing one month after the date of grant.

 
 
(b)    A restricted stock unit (an “Annual RSU Grant”) covering the number of
shares of Common Stock (rounded down to the nearest whole share) having a Fair
Market Value, determined as of the grant date pursuant to the applicable stock
plan, equal to $62,500 for all non-employee directors other than the Chairman of
the Board and $87,500 for the Chairman of the Board (that is, $62,500 or
$87,500, as applicable, divided by the Fair Market Value of a share of Common
Stock on the date of grant). The Annual RSU Grant will vest as to all of the
shares subject to the Annual RSU Grant on the earlier of the date of the next
annual meeting of the stockholders and the first anniversary of the date of
grant.

 

2.
 
 



--------------------------------------------------------------------------------



 
(c)    Vesting of an Annual Option Grant and an Annual RSU Grant will cease if
the non-employee director resigns from the Board or otherwise ceases to serve as
a non-employee director, unless the Board determines that the circumstances
warrant continuation of vesting.

B. Audit Committee. In addition to the compensation provided under any other
provision of this Policy, all non-employee directors who serve on the Audit
Committee will receive the following compensation:
 
 
1)    Cash compensation of in an annual amount equal to $15,000, payable on a
quarterly basis at the end of each calendar quarter of service, as a retainer
for Audit Committee service.

 
 
2)    In lieu of the cash compensation set forth in Section B(1) immediately
above, the Chairman of the Audit Committee shall receive an annual payment in an
amount equal to $25,000, payable on a quarterly basis at the end of each
calendar quarter of service, as a retainer for his or her Audit Committee
service.

C. Compensation Committee. In addition to the compensation provided under any
other provision of this Policy, all non-employee directors who serve on the
Compensation Committee will receive the following compensation:
 
 
1)    Cash compensation in an annual amount equal to $10,000, payable on a
quarterly basis at the end of each calendar quarter of service, as a retainer
for Compensation Committee service.

 
 
2)    In lieu of the cash compensation set forth in Section C(1) immediately
above, the Chairman of the Compensation Committee shall receive an annual
payment in an amount equal to $20,000, payable on a quarterly basis at the end
of each calendar quarter of service, as a retainer for his or her Compensation
Committee service.



D. Corporate Governance Committee. In addition to the compensation provided
under any other provision of this Policy, all non-employee directors who serve
on the Corporate Governance Committee will receive the following compensation:
 
 
1)    Cash compensation in an annual amount equal to $7,000, payable on a
quarterly basis at the end of each calendar quarter of service, as a retainer
for Corporate Governance Committee service.

 
 
2)    In lieu of the cash compensation set forth in Section D(1) immediately
above, the Chairman of the Corporate Governance Committee shall receive an
annual payment in an amount equal to $10,000, payable on a quarterly basis at
the end of each calendar quarter of service, as a retainer for his or her
Corporate Governance Committee service.

E. Payment/Grant Procedure. Except as provided below, all cash compensation
payments made pursuant to this Policy shall be paid quarterly in arrears as soon
as practicable, but not later than 10 business days, after the last day of such
quarter and if not subject to a cash fee deferral election in all cases not
later than March 15 of the year following the year in which it was earned. Board
members may elect to defer receipt of payment their cash fees and settlement of
any restricted stock units to the extent permitted by any deferral election
program approved by the Board and in compliance with the requirements of Section
409A of the Internal Revenue Code. All equity awards granted hereunder will be
on the form of equity award agreement most recently approved for use by the
Board (or a duly authorized committee thereof). The exercise price for each
share subject to any option granted hereunder will be equal to the fair market
value of the Common Stock, on the date of such grant.
F. Effective Date. This Policy, as amended, shall be effective as of November
13, 2013, and without any further action needed on the part of the Board or
Compensation Committee.
G. Change in Control Provisions. All options and restricted stock units granted
under this Policy shall vest immediately if (i) there is a Change in Control (or
comparable term, as defined in the applicable stock plan pursuant to which the
award was granted); and (ii) the recipient will cease, as of the effective date
of such Change in Control,

3.
 
 



--------------------------------------------------------------------------------



to serve as a director of the Company (or as a director of the successor
corporation) as a result of such Change in Control.
H. Referenced Documents.
           
Sections A(4), A(5) and G
      Amended & Restated 2005 Equity Compensation Plan, as in effect on the
applicable date of grant, and any successor thereto








4.
 
 

